161 Ga. App. 734 (1982)
289 S.E.2d 547
COTTON
v.
THE STATE.
63435.
Court of Appeals of Georgia.
Decided March 18, 1982.
Morris Richman, for appellant.
Hinson McAuliffe, Solicitor, James Webb, Paul C. McCommon III, Assistant Solicitors, for appellee.
BIRDSONG, Judge.
Stanley Cotton appeals from his conviction for shoplifting. Held:
The evidence in this case is such that a reasonable trier of fact could rationally have found proof of appellant's guilt beyond a reasonable doubt. Turner v. State, 151 Ga. App. 169, 170 (259 SE2d 171). The evidence against appellant was not wholly circumstantial, but included direct evidence of appellant's guilt by his own admission of the offense and a witness who saw appellant remove the goods from the store shelf. Appellant's remaining enumerations of error are unsupported by argument and citation of authority and are deemed abandoned (Court of Appeals Rule 15 (c) (2)) and, we add, are without merit on their face.
Judgment affirmed. McMurray, P. J., and Banke, J., concur.